FILED
                             NOT FOR PUBLICATION                             MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NELSON ABDON ACIERTO,                            No. 08-70535

               Petitioner,                       Agency No. A072-512-908

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Nelson Abdon Acierto, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact, including adverse credibility determinations, Chebchoub v. INS, 257 F.3d

1038, 1042 (9th Cir. 2001), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Acierto’s inconsistent testimony regarding whether he was in the

Zambales province of the Philippines during the time he asserts the New People’s

Army (“NPA”) threatened him. See id. at 1043. In the absence of credible

testimony, Acierto’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Acierto’s CAT claim is based on the same testimony found to be

not credible, and Acierto does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to the Philippines, his CAT claim

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70535